NO. 07-07-0177-CR



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL A



MARCH 25, 2008

______________________________



GUADALUPE ROSALES, APPELLANT



V.



THE STATE OF TEXAS, APPELLEE

_________________________________



FROM THE 331ST DISTRICT COURT OF TRAVIS COUNTY;



NO. D-1-DC-06-500380; HONORABLE BOB PERKINS, JUDGE

_______________________________





Before CAMPBELL and HANCOCK and PIRTLE, JJ.

MEMORANDUM OPINION

Appellant, Guadalupe Rosales, was convicted of two counts of sexual assault.  Appellant was sentenced to 15 years confinement in the Institutional Division of the Texas Department of Criminal Justice, with the sentences to run concurrently.  Appellant appeals these convictions.  We affirm.

Appellant’s attorney has filed an 
Anders
 brief and a motion to withdraw.  
See
 
Anders v. California
, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 498 (1967).  In support of her motion to withdraw, counsel certifies that she has diligently reviewed the record and, in her opinion, the record reflects no reversible error upon which an appeal can arguably be predicated.  
Id
. at 744-45.  In compliance with 
High v. State
, 573 S.W.2d 807, 813 (Tex.Crim.App.1978), counsel has candidly discussed why, under the controlling authorities, there is no error in the trial court’s judgments.  Additionally, counsel has certified that she has provided appellant a copy of the 
Anders
 brief and motion to withdraw and appropriately advised appellant of his right to file a 
pro se
 response in this matter.  
See
 
Stafford v. State
, 813 S.W.2d 503, 510 (Tex.Crim.App. 1991).  The court has also advised appellant of his right to file a 
pro se
 response.  Appellant has not filed a response
.

By her 
Anders
 brief, counsel raises grounds that could possibly support an appeal, but concludes the appeal is frivolous.
  We have made an independent review of the entire record to determine whether there are any arguable grounds which might support an appeal.  
See
 
Penson v. Ohio
, 488 U.S. 75, 80, 109 S. Ct. 346, 102 L. Ed. 2d 300 (1988); 
Bledsoe v. State
, 178 S.W.3d 824, 826-27 (Tex.Crim.App. 2005).  We have found no such arguable grounds and agree with counsel that the appeal is frivolous.

Accordingly, counsel’s motion to withdraw is hereby granted and the trial court’s judgments are affirmed.



Mackey K. Hancock

          Justice





Do not publish.